FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FORD MOTOR COMPANY,                     
                  Plaintiff-Appellee,
                 v.
JOE R. TODECHEENE, as the
surviving natural parent of Esther
Todecheene, deceased; MARY                    No. 02-17048
TODECHEENE, as the surviving
natural parent of Esther                       D.C. No.
Todecheene, deceased,                       CV-02-01100-PGR
            Defendants-Appellants,
                and
NAVAJO NATION DISTRICT COURT;
LEROY S. BEDONIE, The Honorable,
                        Defendants.
                                        




                             1161
1162            FORD MOTOR CO. v. TODECHEENE



FORD MOTOR COMPANY,                     
                  Plaintiff-Appellee,
                 v.
JOE R. TODECHEENE, as the
surviving natural parent of Esther
Todecheene, deceased; MARY                    No. 02-17165
TODECHEENE, as the surviving
natural parent of Esther                       D.C. No.
                                            CV-02-01100-PGR
Todecheene, deceased,                           ORDER
                        Defendants,
                and
NAVAJO NATION DISTRICT COURT;
LEROY S. BEDONIE, The Honorable,
            Defendants-Appellants.
                                        
                   Filed February 1, 2007

   Before: Barry G. Silverman, William A. Fletcher, and
           Johnnie B. Rawlinson, Circuit Judges.


                           ORDER

 Joe and Mary Todecheene’s Petition for Rehearing is
GRANTED in part.

  The opinion in this case, Ford Motor Company v. Todech-
eene, 394 F.3d 1170 (9th Cir. 2005) is WITHDRAWN.

   Because our en banc opinion in Smith v. Kootenai College,
434 F.3d 1127 (9th Cir. 2006), did not resolve the jurisdiction
issue presented in this case, we cannot say that the tribal
courts in this case plainly lack jurisdiction over the dispute
                FORD MOTOR CO. v. TODECHEENE                 1163
among Ford Motor Company, the Todecheenes and the Nav-
ajo Nation. See Boozer v. Wilder, 381 F.3d 931, 935 (9th Cir.
2004) (requiring exhaustion unless the tribal courts plainly
lack jurisdiction). Accordingly, we REMAND this case to the
district court with instructions that the district court stay pro-
ceedings in this matter pending exhaustion of available pro-
ceedings in the tribal courts, including appellate review. See
Iowa Mutual Ins. Co. v. LaPlante, 480 U.S. 9, 16 (1987).
(“[T]he federal policy supporting tribal self-government
directs a federal court to stay its hand in order to give the
tribal court a full opportunity to determine its own jurisdic-
tion.”) (internal quotation marks omitted) (emphasis added).

  The petitions for rehearing en banc filed by Joe and Mary
Todecheene and the Navajo Nation are DENIED as moot.

   The panel retains jurisdiction over any further appeals in
this case.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.